Citation Nr: 1435640	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-40 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by memory loss and claimed to be due to an undiagnosed illness.  

2.  Entitlement to service connection for a disorder manifested by an unsteady gait and claimed to be due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from November 1990 to May 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

On a VA Form 9 which was received by VA in October 2009, the Veteran indicated that she desired a Board hearing in Washington, D.C.  In June 2010, the Veteran informed the Board that she was unable to attend a hearing in Washington, D.C. and requested that she be afforded a videoconference hearing before the Board instead.  

Since the RO schedules Board videoconference hearings, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board videoconference hearing in accordance with the docket number of her appeal.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



